                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

ROY EDMOND HAYWORTH                                                                   PLAINTIFF

VS.                                 4:18-CV-00800-BRW

MAXWELL, Warden SWACC                                                               DEFENDANT

                                              ORDER

       On October 26, 2018, Plaintiff, who is resident of Rogers, Arkansas, filed a motion to

proceed in forma pauperis and a complaint. The named Defendants are the warden, doctors, and

nurses of the Southwest Arkansas Community Correction Center, in Texarkana, Arkansas.

       Texarkana and Rogers are located in the Western District of Arkansas. The interests of

justice would best be served by transferring this case to the United States District Court for the

Western District of Arkansas, under 28 U.S.C. § 1406(a) and 28 U.S.C. § 1391(e). The Clerk of

Court is directed to transfer this case immediately to the United States District Court for the

Western District of Arkansas, Texarkana Division.

       IT IS SO ORDERED this 30th day of October, 2018.



                                                      /s/ Billy Roy Wilson
                                                      UNITED STATES DISTRICT JUDGE
